        Case 1:16-cv-09517-LAK-KHP Document 299 Filed 01/24/20 Page 1 of 1



                                             m
                                          underberg & kessler lrp



                                                                      CoLIN D. RAMSEY, PARTNER
                                                                      (716\ 847-9103
                                                                      cramsey@underbergkessler.com


                                          January 24,2020

Electronic Submission

Hon. Katharine H. Parker
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

        Re:    Daniel Kleeberg, Lisa stein and Audrey Hays v. Lester Eber, et al-
               Civ. Action No.: 16-cv-09517 -LAK-KHP

Dear Magistrate Parker:

        I write in response to Mr. Brook's January 17,2020 correspondence to the Court.

       plaintiffs' January 17th letter improperly addressed Eber-CT's Connecticut action against
                                                                         Gumaer Estate's January
John Slocum despite the bourt directing Mr. Brook to respond only to the
                                                                                              by
 I0,2020letter. plaintiffs' counsel also made several misstatements and the Eber Defendants,
necessity, must respond to correct the Record'

        As fully briefed and argued, Plaintiffs have no right at all to Eber-CT. At any taIe,
                                                                                                Lester
                                                                          protect the value  of  Eber-
and Wendy Eber continue to ably operate and use their best efforts to
                                                                                          agreement.
CT, as demonstrated by the suit against Mr. Slocum for his breach of his non-compete
                                                                               part  of the operation
There is absolutely no reason to bilieve that Plaintiffs, who have never been
                                                                                           and Lester
of the Eber Companies, could operate Eber-CT better or more profitably than Wendy
Eber.


                                          Respectfully submitted,



                                           Colin D. Ramsey
PFK:ar

cc       Brian c. Brook, Esq. (w/ enc. via e-mail and First class Mail)
         Robert calihan, Esq. (w/ enc. via e-mail and First class Mail)
         Michael J. Adams, Esq. (w/ enc. via e-mail and First class Mail)
